RE REINSTATEMENT OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE REINSTATEMENT OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE REINSTATEMENT OF CREDENTIALS OF REGISTERED COURTROOM INTERPRETERS2020 OK 41Decided: 05/22/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 41, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 

RE: Reinstatement of Credentials of Registered Courtroom Interpreters
ORDER
The Oklahoma Board of Examiners of Certified Courtroom Interpreters recommended to the Supreme Court of Oklahoma that the credential of the following interpreters:
Ana Arcivar
Lourdes Felix-Curet
Neryvete Reyes
be reinstated as they have complied with the continuing education requirements for 2019 and annual certificate renewal requirements for 2020 and all applicable fees have been paid.
IT IS HEREBY ORDERED pursuant to 20 O.S., Chapter 23, App. 1, Rules 18 and 20, the credential of the named interpreters be reinstated from the suspension earlier imposed by this Court.
DONE BY ORDER OF THE SUPREME COURT this 22nd day of May, 2020.
/S/CHIEF JUSTICE

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA